NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

K.J.P., a minor, individually, by and through   No.    19-55527
their mother, Loan Thi Minh Nguyen; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           3:15-cv-02692-H-MDD

 v.
                                                MEMORANDUM*
COUNTY OF SAN DIEGO; et al.,

                Defendants-Appellants,

and

WILLIAM GORE, San Diego Sheriff; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                            Submitted March 31, 2020**
                               Pasadena, California

Before: MURGUIA and MILLER, Circuit Judges, and STEEH,*** District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, United States District Judge
      The County of San Diego, the San Diego County Sheriff’s Department, and

individual Sheriff’s deputies (collectively, “Defendants”) appeal the district court’s

denial of their motion for summary judgment on the basis of qualified immunity.

We dismiss for lack of appellate jurisdiction.

      1.     This Court has jurisdiction over a district court’s denial of summary

judgment based on qualified immunity “only to the extent ‘the issue appealed

concerned, not which facts the parties might be able to prove, but, rather, whether

or not certain given facts showed a violation of clearly established law.’” Foster v.

City of Indio, 908 F.3d 1204, 1210 (9th Cir. 2018) (quoting Johnson v. Jones, 515
U.S. 304, 311 (1995)). “In an interlocutory appeal challenging the denial of

qualified immunity, we must construe the facts in the light most favorable to the

plaintiff.” Orn v. City of Tacoma, 949 F.3d 1167, 1171 (9th Cir. 2020); Ames v.

King Cty., 846 F.3d 340, 343 n.1 (9th Cir. 2017) (“Where the details are disputed,

we rely on [plaintiff’s] account as the non-moving party for purposes of our

review.”).

      2.     On appeal, Defendants failed to present all relevant facts in the light

most favorable to the Plaintiffs. Where a defendant “ha[s] not advanced an

argument as to why the law is not clearly established that takes the facts in the light



for the Eastern District of Michigan, sitting by designation.

                                          2
most favorable to [the plaintiff] . . . [w]e will not ‘do an appellant’s work for it,

either by manufacturing its legal arguments, or by combing the record on its behalf

for factual support.’” George v. Morris, 736 F.3d 829, 837 (9th Cir. 2013)

(citation omitted) (quoting W. Radio Servs. Co. v. Qwest Corp., 678 F.3d 970, 979

(9th Cir. 2012)). To the extent that Defendants challenge the district court’s

determination that disputed facts precluded summary judgment on whether the

decedent, Lucky Phounsy, was a threat to officers, or whether officers failed to

take steps to monitor Phounsy’s breathing, we lack appellate jurisdiction to address

those purely factual disputes. See Eng v. Cooley, 552 F.3d 1062, 1067 (9th Cir.

2009). And to the extent Defendants seek to challenge the district court’s holding

that clearly established law protected Phounsy’s rights, Defendants waived those

arguments by failing to advance an argument that the law was not clearly

established that takes the facts in the light most favorable to the Plaintiffs. See

George, 736 F.3d at 837.

      DISMISSED FOR LACK OF JURISDICTION.




                                            3